Fullerton, J.
— On March 23,1923, the Port of Seattle, by its board of port commissioners, adopted an amendment to the original comprehensive scheme of the port, to carry out the purposes of which required the purchase of some additional real property.. ■ The scheme as adopted was thereafter duly ratified by the electorate of the district in the manner provided and as required by statute. After the ratification of the scheme, the board of port commissioners contracted to purchase certain real property, and, to raise funds with which to pay the contract price of the property, *466proceeded to issue and sell bonds of tbe port district in tbe sum of $850,000. Prior thereto the board of port commissioners had issued bonds of the port, on a vote of the electorate of the port district, in excess of one per centum of the assessed valuation of the taxable property of the district, the indebtedness aggregating $7,845,000. The present action was instituted to enjoin the issuance of the bonds on the ground that the issue was in excess of the powers of the board of port commissioners ; the issue not having been authorized by a vote of the electorate of the district. At the hearing in the court below, a permanent injunction against the issue of the bonds was entered, and the port appeals.
In the arguments of counsel a number of questions are discussed thought to affect the power of the board of port commissioners to issue bonds of the district, but since there is one which we have found decisive, we shall notice that one only.
The statute authorizing the establishment of port districts was enacted by the legislature at its session of 1911. (Laws of 1911, p. 412) [Rem. Comp. Stat., § 9688]. Section 4 of the act, defining the powers of the district, empowered it:
“. .' . ; to borrow money and issue bonds in an amount not exceeding two and one-half (2%) per cent of the taxable value of all property in such port district upon a three-fifths majority vote of the qualified voters in such port district voting thereon.”
At the session of the legislature in 1913, this section of the statute was amended, the only change relating to the power to borrow money and issue bonds being to raise the maximum of the permissible issue from two and one-half per centum of the value of the taxable property to three per centum thereof. (Laws of 1913, p. 202).
*467The statute was again amended at the legislative session of 1915. (Laws of 1915, p. 148) [Rem. Comp. Stat., §9711]. No change was made in section 4 of the act, but the legislature added thereto “a new section to be designated as § 17, as follows:”
“Section 17. The total bonded indebtedness of any port district of the first class shall not exceed two and one-fourth per centum (2*4%) of the assessed valuation of the taxable property in said district, but in no event shall the said total bonded indebtedness ever exceed the sum of five million, seven hundred fifty thousand dollars ($5,750,000.00); and whenever said limit shall have been reached, no other or further bond or bonds shall be issued, sold, delivered or hypothe7 cated, whether or not the same may have been authorized by any law heretofore enacted and notwithstanding that the steps and proceedings relating to the authorization thereof may have been completed in accordance with the requirements of such law.”
In 1917 (Laws of 1917, p. 498) § 4 of the act was again amended, the clause thereof relating to the power of the district to borrow money and issue bonds, reading as follows:
“. . . ; to borrow money and issue bonds in an amount not exceeding three (3) per cent of the taxable value of all property in such port district, upon a three-fifths majority vote of the qualified voters in such port district voting thereon.”
This act contained no reference to the act of 1915, above quoted.
In 1921 (Laws of 1921, p. 740) [Rem. Comp. Stat., § 9692], the legislature amended § 4 of the act for the third time. This amendment made a somewhat radical change in that part of the act relating to the borrowing of money and the issuance of bonds. It empowered the port:
“. . . ; to contract indebtedness or borrow money for port purposes and issue general bonds *468therefor not exceeding an amount, together with the existing indebtedness of such port district of three per centum of the assessed value of the taxable property-in such district, to be ascertained by the last assessment for state and county purposes previous to the incurring of such indebtedness: Provided, that no such indebtedness shall be incurred exceeding one per centum of the assessed value of such taxable property in such port district as shown by the last assessment for state and county purposes without three-fifths of the voters of such port district voting on the incurring of such indebtedness assenting thereto at a general or special election held in such port district for the purposes of such submission.”
It is upon this latter provision of the statute that the board of port commissioners rest their claim of authority to issue the bonds of the port in question in the present cause. It is argued that there was here created two limitations of indebtedness, the first of which can be created without the assent of the voters of the port district, and the second of which only with the assent of such voters j that, since all of the bonds of the district heretofore issued, notwithstanding they exceed the amount permitted to be issued under the first limitation, were issued on the authority of the vote of the electors, they must be held to belong to the second limitation, leaving the first free in which bonds can be issued to the extent thereof without the assent of the voters. But we cannot think this the meaning of the legislature. Certainly the language used in the act is inappropriate to express the idea. Its more natural construction is that the legislature intended to empower the port to issue bonds to the extent of one per centum of the assessed valuation of the taxable property of the port district without the assent of the voters, when there are no such obligations in excess of that per centum, but that if bonds are to be issued in excess of that per centum, the assent of the voters of *469the district must be had. It must be remembered that a port district is purely a creature of the statute. It has such powers as the legislature has granted to it, and such powers only. This being true, the language granting the powers will never be extended beyond their plain and ordinary meaning, and, if it were even doubtful whether the grant of power to incur indebtedness and issue bonds required the assent of the voters of the district, the courts would, in the interest of the persons who must bear the burden of paying the indebtedness incurred, give to it that construction.
The port cites and relies upon the case of State ex rel. Clallam County v. Clausen, 82 Wash. 137, 143 Pac. 876, and the cases therein collected from this court of similar purport. In those cases we were referring to the constitutional limitation of indebtedness imposed upon municipalities, holding that there were two classes of such limitations, one of which authorized the municipality to incur an indebtedness without the assent of the voters, and the other only with their assent, saying that, when the indebtedness was incurred with the assent of the voters, the presumption arose that it was the second limitation under which the indebtedness was incurred. But we cannot conceive that these principles have application to the situation presented here. At the time the existing bonded indebtedness of the port district was authorized and incurred there was but the one method by which it could be authorized and incurred, and there was but the one limitation on the amount thereof. There was no room for the exercise of a presumption such as is sought to be invoked here; there being nothing in the situation which could give rise to it.
The power sought to be exercised by the board of port commissioners, if found at all, must be found in the language of the statute cited from the amendment *470of 1921, and this, as we say, is not a sufficient authority to authorize the issuance of bonds without the assent of the voters of the port district, when such issuance will create a bonded indebtedness of the district in excess of one per centum of the taxable property therein.
The judgment of the trial court is therefore affirmed.
Main, C. J., Parker, Holcomb, Tolman, Bridges, and Mitchell, JJ., concur.
Mackintosh, J., took no part.